DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-4, 6-9, 11-14, 16, and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Coles et al (PGPub 2014/0243442) in view of Thompson (US Pat. 3193876).
Regarding Claim 1, Coles teaches a method for the manufacture of a plastic component (Abstract), the method comprising:
loading the mold with particles of an expanded material [0505], and
fusing the surfaces of the particles to form a plastic component by supplying energy to the mold [0506], wherein the energy is electromagnetic radiation [0499].

Coles does not appear to explicitly teach pre-heating at least part of the walls of the mold.  
Thompson teaches an alternate method for molding foamable plastic materials (Col. 1, Lines 9-12) wherein the mold is preheated (Col. 2, Lines 3-9) in order to prevent condensation from forming in the mold prior to the introduction of steam to the mold cavity (Col. 2, Lines 3-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Coles to include preheating the mold as taught by Thompson with reasonable expectation of success to prevent condensation from forming in the mold prior to the introduction of steam to the mold cavity (Col. 2, Lines 3-9).

Regarding Claim 3, Coles further teaches the method is applicable to the manufacture of polyamide foams [0001]-[0004] thus meeting the instant limitation of the particles comprise expanded polyamide.

Regarding Claim 4, Coles further teaches the mold is heated by passing a fluid around/through the mold ([0453]- Water channels could be used to warm the mould surfaces and thereby potentially assist with achieving uniform surface fusion).  Thompson also teaches the mold is pre-heated by passing a fluid around/through the mold (Col. 3, Lines 31-35- the mold is preheated by applying steam to the exterior of the mold cavity).

Regarding Claim 6, Coles further teaches suitable mold materials typically possess RF transparency, temperature resistance, low thermal expansion, good mechanical stability and high dielectric breakdown strength [0199]-[0204] and include materials such as polypropylene, PTFE, PEI and other polymers that possess the desired properties listed above [0205]-[0210] thus meeting the instant limitation of the mold comprises PTFE (polytetrafluoroethylene), PE (polyethylene), PEEK (polyether ether ketone), and/or UHMWPE (Ultra-high-molecular-weight polyethylene).

Regarding Claim 7, Coles further teaches the mold comprises an insulating layer inside of the mold ([0245]- discussing the RF-transparent insulating layer; Fig. 4- horizontal boundaries 49 between electrode plates 42, 43; [0493]-[0494]-discussing RF insulating material 195; Figs. 18a and b- RF insulting material 195).

Regarding Claim 8, Coles further teaches suitable mold materials typically possess RF transparency, temperature resistance, low thermal expansion, good mechanical stability and high dielectric breakdown strength [0199]-[0204] and include materials such as polypropylene, PTFE, PEI and other polymers that possess the desired properties listed above [0205]-[0210] thus meeting the instant limitation of the insulating layer comprises PTFE (polytetrafluoroethylene), PE (polyethylene), and/or PEEK (polyether ether ketone).

Regarding Claim 9, Coles further teaches suitable mold materials typically possess RF transparency, temperature resistance, low thermal expansion, good mechanical stability and high dielectric breakdown strength [0199]-[0204] and include materials such as polypropylene, PTFE, PEI and other polymers that possess the desired properties listed above such as polyoxymethylene [0205]-[0210] thus meeting the instant limitation of the insulating layer comprises PET (polyethylene terephthalate), PEEK (polyether ketone), POM (polyoxymethylene), polyimides and/or PMMA (polymethyl methacrylate).

Regarding Claim 11, Coles further teaches the insulating layer is essentially transparent to electromagnetic radiation ([0200]- suitable mold materials are RF transparent).

Regarding Claim 12, Coles further teaches appropriate mold materials include polypropylene, PTFE, PEI, polyoxymethylene (which are all plastic materials) [0205]-[0210] thus meeting the instant limitation of the inside of the mold is covered with a plastic material.

Regarding Claim 13, Coles further teaches the electromagnetic radiation is applied constantly to the mold [0217]- RF allows for uniform (constant) heating).

Regarding Claim 14, Coles further teaches suitable mold materials typically possess RF transparency, temperature resistance, low thermal expansion, good mechanical stability and high dielectric breakdown strength [0199]-[0204] and include materials such as polypropylene, PTFE, PEI and other polymers that possess the desired properties listed above such as polyoxymethylene [0205]-[0210] thus meeting the instant limitation of the mold further comprises a material applied to a mold surface that has a higher dielectric loss than a material of the mold surface.
  Coles further teaches the mold is heated to a temperature below the glass transition temperature of the material applied to the mold surface ([0025]- the mold is heated to 135°C which is below the glass transition temperature of PEEK as an example (which is 143°C (see table from the ASM Handbook))).

Regarding Claim 16, Coles further teaches the mold is formed from a composite material comprising a matrix material having a plastic material and bodies embedded therein ([0212]- the mold may be a composite such as an RF-transparent mold with a PVDF lining).

Regarding Claim 18, Coles further teaches the plastic component is stabilized in the molding tool after fusing and actively cooled ([0053]- discussing the cooling step after molding).

Regarding Claim 19, Coles further teaches the plastic component is actively cooled by cooling channels or cooling ribs in the molding tool ([0053]- discussing channeling fluid along at least one surface of the mould or electrode).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Coles et al (PGPub 2014/0243442) in view of Thompson (US Pat. 3193876) and Nomura et al (US Pat. 5156754).
Regarding Claim 5, Coles and Thompson do not appear to explicitly teach the mold comprises an epoxy resin.
Nomura teaches an alternative molding operation (Abstract) wherein the mold comprises epoxy resin (Col. 1, Lines 7-14) because epoxy has easy shapability and good hardenability (Col. 1, Lines 16-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wardlaw and Thompson to include a mold comprising an epoxy as taught by Nomura with reasonable expectation of success for easy shapability and good hardenability (Col. 1, Lines 16-24).
All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the invention.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Coles et al (PGPub 2014/0243442) in view of Thompson (US Pat. 3193876) and Kataoka et al (JPH10138252 with references to the machine English translation provided herewith).
Regarding Claim 10, Coles and Thompson do not appear to explicitly teach the insulating layer has a thickness of at least 2 mm.
Kataoka teaches an alternative molding operation [0001] wherein the insulating layer is about 2 mm [0011] in order to slow the decrease of mold surface temperature [0042].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wardlaw and Thompson to include a 2 mm thick insulating layer as taught by Kataoka with reasonable expectation of success to slow the decrease of mold surface temperature [0042].

Claims 1, 3-4, 15, 17-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wardlaw et al (PGPub 2014/0223673) in view of Thompson (US Pat. 3193876).
Regarding Claim 1, Wardlaw teaches a method for the manufacture of a plastic component (Abstract), the method comprising:
loading the mold with particles of an expanded material ([0095]- discussing loading the mold), and
fusing the surfaces of the particles to form a plastic component by supplying energy to the mold ([0096]- discussing melting (fusing) the particles together), wherein the energy is electromagnetic radiation ([0096]- the current flow is brought about through electromagnetic induction).

Wardlaw does not appear to explicitly teach pre-heating at least part of the walls of the mold.  Thompson teaches an alternate method for molding foamable plastic materials (Col. 1, Lines 9-12) wherein the mold is preheated (Col. 2, Lines 3-9) in order to prevent condensation from forming in the mold prior to the introduction of steam to the mold cavity (Col. 2, Lines 3-9).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Wardlaw to include preheating the mold as taught by Thompson with reasonable expectation of success to prevent condensation from forming in the mold prior to the introduction of steam to the mold cavity (Col. 2, Lines 3-9).

Regarding Claim 3, Wardlaw further teaches the particles comprise one or more of the following materials: expanded thermoplastic polyurethane, eTPU; expanded polyamide, ePA; expanded polyetherblockamide; ePEBA; and combinations thereof [0057].

Regarding Claim 4, Wardlaw further teaches the mold is heated by passing a fluid around/through the mold ([0096]- hot water/steam or other means may flow through cavities in the mold to increase temperature).  Thompson also teaches the mold is pre-heated by passing a fluid around/through the mold (Col. 3, Lines 31-35- the mold is preheated by applying steam to the exterior of the mold cavity).

Regarding Claim 15, Wardlaw further teaches the mold is heated with heating wires ([0096]- one or more conductor spirals may be located in this part 230 of the wall, through which an electrical current flows that heats the wall of the mold 220).

Regarding Claim 17, Wardlaw further teaches the mold further comprises an energy absorbing material ([0020]- transport liquid supplied with the particles is at least partially removed from the mold before pressure/heat/steam treatment (transport liquid absorbs energy and evaporates off)), and wherein the average amount of energy absorbing material per particle varies within the mold ([0051]-[0052]- density of the particles of the second expanded material could be higher than the density of the particles of the first expanded material (composition varies with the element)).

Regarding Claim 18, Wardlaw further teaches the plastic component is stabilized in the molding tool after fusing and actively cooled ([0144]- discuss stabilization station and cooling station).

Regarding Claim 20, Wardlaw further teaches the plastic component is a cushioning element for sports apparel [0014].

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Wardlaw et al (PGPub 2014/0223673) in view of Thompson (US Pat. 3193876) and Nomura et al (US Pat. 5156754).
Regarding Claim 5, Wardlaw and Thompson do not appear to explicitly teach the mold comprises an epoxy resin.
Nomura teaches an alternative molding operation (Abstract) wherein the mold comprises epoxy resin (Col. 1, Lines 7-14) because epoxy has easy shapability and good hardenability (Col. 1, Lines 16-24).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the combination of Wardlaw and Thompson to include a mold comprising an epoxy as taught by Nomura with reasonable expectation of success for easy shapability and good hardenability (Col. 1, Lines 16-24).
All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination would have yielded predictable results to one of ordinary skill in the art before the effective filing date of the invention.

Response to Arguments
Applicant's arguments filed June 29, 2022 have been fully considered but they are not persuasive.
Applicant argues the combination of Coles/Wardlaw and Thompson does not make sense because when electromagnetic radiation is included, steam is not introduced into the mold cavity.
Examiner respectfully disagrees with Applicant’s assertion noting both Coles and Wardlaw teach steam in the mold cavity ([0506]-[0509] of Coles and [0096]-[0097] of Wardlaw).  Since both references teach utilizing steam in the mold cavity along with the electromagnetic radiation, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Coles or Wardlaw to include preheating the mold as taught by Thompson with reasonable expectation of success to prevent condensation from forming in the mold prior to the introduction of steam to the mold cavity (Col. 2, Lines 3-9).

Applicant further argues that steam is not a fluid, it is a gas.
Examiner respectfully disagrees with Applicant’s assertion noting both liquids and gases are fluids.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adrianna Konves whose telephone number is (571)272-3958. The examiner can normally be reached Monday-Friday 8:00-4:00 MST (Arizona).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on (571) 270-7457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.K./Examiner, Art Unit 1748                                                                                                                                                                                                        10/5/22/JACOB T MINSKEY/Primary Examiner, Art Unit 1748